Title: From Benjamin Franklin to Cadwalader Evans, 10 February 1773
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Friend,
London, Feb. 10. 1773.
The Account of your Illness gave me great Concern, and I was glad to learn by yours of Nov 16. that you were mending. I hope by this time you are perfectly recovered.
I have given you Credit for the Silk Committee’s Bill of £152 2s. 9d. and have paid Wheeler the 20 Guineas you ordered.
I was in the Country when the Truss was sent by Mr. Hewson, to the Coffee house made up in a Parcel directed to you. The Messenger remembers well the Delivery of it there, and that he saw it put into the Bag. But it is thought Osborne might be gone, and that it went in some of the other Ships. I inclose you a List of them which I got from the Coffee house Books, that you may the better know how to make the Enquiry. The Master of the Coffee house is positive it was sent, no such thing remaining in his Care. Perhaps it may be come to hand before this time. I am ever, my dear Friend, Yours most affectionately
B F

I send you a Pamphlet on a Subject (Fix’d Air) that at present engrosses much of the Attention of Philosophers and Physicians here.
Dr Cadwr Evans

